Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Response to Amendment
3.	In response to the office action mailed on 04/20/2021, applicant filed an RCE on 07/19/2021, amending claims 1, 3, 4, 7, 11, 13, 14, 17. Claims 2, 12 are cancelled.  The pending claims are 1, 3-11, and 13-20. 

Response to Arguments

4.	Applicant' s arguments with respect to the pending claimshave been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.. 
	As per claim 1, applicant argues that the prior art Napolitano does not teach in response to the voice information being the voice request, obtaining reply information for replying to the voice request and supplemental information.

user request and/or the second user request.  More, FIG. 6B, shows reply information 602 being displayed, and which shows supplemental information 604 shown below.  More, Fig. 6H, [0152], [0161], show media items 620 that satisfy the user request of "Find me romantic comedies starring Reese Witherspoon.", and can also include other information such as "Legally Blonde," "Legally Blonde 2," "Hot Pursuit," and "This Means War.  Applicant should note that Fig. 6B shows a plurality of media items, i.e. media items 620, 622, 628, 632, 634, 636 that are all in response to a user query.
	Applicant argues that the prior art Napolitano does not teach the output of the reply information and the output of the supplemental information are audio outputs.
	The examiner notes that Napolitano does teach the output of the reply information and the output of the supplemental information are audio outputs; see [0005], wherein said user interactions with a digital assistant may include audio and visual output, and 
[0033], [0046], [0051], wherein said, in addition to providing text responses and taking programmed actions, the digital assistant can also provide responses in other visual or audio forms, e.g., as verbal, alerts, music, images, videos, animations, etc.
	Applicant argues that the prior art does not teach transmitting the reply information and the supplemental information to an output device for outputting using a first parameter and a second parameter respectively such that an output of the reply information is prioritized over an output of the supplemental information.

As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 20170285915 A1) in view of Thirumale (US 20140277645).
As per independent claim 1, Napolitano teaches a method, comprising: 
obtaining voice information (see Napolitano [0038], which notes a user can interact with media device 104 through interface elements integrated with media device 104 (e.g., buttons, a microphone, a camera, a joystick, etc.).  For example, speech input including media-related queries or commands for the digital assistant can be received at user device 122 and/or remote control 124, and the speech input can be used to cause media-related tasks to be executed on media device 104; see Napolitano [0365], which notes in any of the various examples discussed herein, various aspects can be personalized for a particular user. User data including contacts, preferences, location, favorite media, and the like can be used to interpret voice commands and facilitate user interaction with the various devices discussed herein; and see Napolitano [0006], which notes systems and processes are disclosed for operating a digital assistant in a media environment. In some exemplary processes, user input can be detected while displaying content; and see Napolitano [0007], which notes the process can determine whether the user input corresponds to a second input type. In accordance with a determination that the user input corresponds to a second input type, audio data can be sampled);
determining whether the voice information is a voice request (see Napolitano [0365], which user data including contacts, preferences, location, favorite media, and the like can be used to interpret voice commands and facilitate user interaction with the various devices discussed herein; and see Napolitano [0007], which notes the process can determine whether the user input corresponds to a second input type. In accordance with a determination that the user input corresponds to a second input type, audio data can be sampled. The process can determine whether the audio data contains a user request. In accordance with a determination that the audio data contains a user request/voice request, a task that at least partially satisfies the user request can be performed);
in response to the voice information being the voice request (see Napolitano [0365], which user data including contacts, preferences, location, favorite media, and the like can be used to interpret voice commands and facilitate user interaction with the various devices discussed herein; and see Napolitano [0007], which notes in accordance with a determination that the audio data contains a user request, a task that at least partially satisfies the user request can be performed), obtaining reply information for replying to the voice request (see Napolitano [0007], which notes which notes in some examples, the task can include obtaining results that at least partially satisfy the user request) and supplemental information (FIG. 6B, which shows reply information 602 being displayed, and which shows supplemental information 604 shown below.  More, Fig. 6H, [0152], [0161], show media items 620 that satisfy the user request of "Find me romantic comedies starring Reese Witherspoon.", and can also include other information such as "Legally Blonde," "Legally Blonde 2," "Hot Pursuit," and "This Means War.  Applicant should note that Fig. 6B shows a plurality of media items, i.e. media items 620, 622, 628, 632, 634, 636 that are all in response to a user query.  in addition see Napolitano [0007], which notes the task … displaying a second user interface with a portion of the results; and see Napolitano FIG. 6B, which shows reply information 602 being displayed, and which shows supplemental information 604 shown below.  See also FIG. 6G, which shows reply information 602 being displayed, and which shows supplemental information 618 and 620-624 being displayed in an inferior position), 
the supplemental information being information that needs to be outputted in association with the reply information (See FIG. 6B, which shows reply information 602 being displayed, and which shows associated supplemental information 604 shown below.  More, Fig. 6H, [0152], [0161], show media items 620 that satisfy the user request of "Find me romantic comedies starring Reese Witherspoon.", and can also include other associated information such as "Legally Blonde," "Legally Blonde 2," "Hot Pursuit," and "This Means War.  Applicant should note that Fig. 6B shows a plurality of media items, i.e. media items 620, 622, 628, 632, 634, 636 that are all associated information in response to the user query.  Paragraph [0192], wherein said the addtitional results can be desirable to provide the user with a broader set of results and greater options to select from, and can be related results that are likely to interest the user. See also, Napolitano [0116], which notes the displayed exemplary natural language requests can be contextually-related to the content being displayed (e.g., media content 602). For example, a set of exemplary natural language requests can be stored on the media device or on a separate server. Each exemplary natural language request in the set of exemplary natural language requests can be associated with one or more contextual attributes (e.g., media content being played, home page, iTunes media store, actors, movies, weather, sports, stocks, etc.). In some examples, block 514 can include identifying exemplary natural language requests from the set of exemplary natural language requests having contextual attributes corresponding to the displayed content on the display unit. The identified exemplary natural language requests can then be displayed on the display unit. Thus, different exemplary natural language requests can be displayed for different displayed content on the display unit. Displaying contextually-related exemplary natural language requests can serve to conveniently inform the user of the capabilities of the digital assistant that are most relevant to the user's current use condition on the media device. This can improve overall user experience); and 
wherein the output of the reply information and the output of the supplemental information are audio outputs (see [0005], wherein said user interactions with a digital assistant may include audio and visual output, and [0033], [0046], [0051], wherein said, in addition to providing text responses and taking programmed actions, the digital assistant can also provide responses in other visual or audio forms, e.g., as verbal, alerts, music, images, videos, animations, etc.).
	As to transmitting the reply information and the supplemental information to an output device for outputting using a first parameter and a second parameter respectively such that an output of the reply information is prioritized over an output of the supplemental information, the examiner notes that the prior art Napolitano teaches transmitting the reply information and the supplemental information to an output device for outputting using a first parameter and a second parameter respectively such that an output of the reply information is prioritized over an output of the supplemental information [0046], [0051], wherein said, output can be provided as voice, 
	As per claim 3, Napolitano teaches wherein transmitting the reply information and the supplemental information includes: transmitting the reply information and the supplemental information, such that the reply information and the supplemental information are outputted after being mixed by defining outputting the reply information using a first sound volume or a first tone and outputting the supplementary information using a second sound volume or a second tone ([0051], wherein Digital assistant client module 264 can also be capable of providing output in audio (e.g., speech output), visual, and/or tactile forms. For example, output can
be provided as voice, sound, alerts, text messages, menus, graphics, videos, animations, vibrations, and/or combinations of two or more of the above).
As per claims 7, Napolitano teaches wherein obtaining the reply information for replying to the voice request and the supplemental information includes: obtaining the reply information in response to the voice request after the voice request is parsed; and obtaining newly-added information as the supplemental information, the newly-added information being an alarm or a news broadcast ([0033], [0047],  In addition to providing text responses and taking programmed actions, the digital assistant can also provide responses in other visual or audio forms, e.g., as verbal, alerts, music, images, videos, animations, speech, sound, animation, text, icons, vibrations, haptic feedback, light etc.).
As per claims 8, Napolitano does not explicitly disclose wherein obtaining the newly- added information as the supplemental information includes: determining whether an important level of the newly-added information satisfies a predetermined level; in response to the important level of the newly-added information satisfying the predetermined level, outputting the reply information using a third parameter and a fourth parameter respectively, such that an output of the reply information is prioritized over an output of the supplemental information.
Thirumale in the same field of endeavor teaches prioritizing two or more audio feeds and outputting, to an output device, at least a portion of the first prioritized audio feed ([0003], [0018]) by determining priority levels of the feeds ([0068]).  Therefore, it would have been obvious at the time the application was filed to use Thirumale’s prioritizing feature with the system of Napolitano, in order to determine whether an important level of the newly-added information satisfies a predetermined level …and outputting the reply information using a third parameter and a fourth parameter respectively, as claimed.  This would prevent interference of output data and provide more reliable interaction devices.
As per claims 9, Napolitano teaches wherein obtaining the reply information for replying to the voice request and the supplemental information includes: obtaining the reply information in response to the voice request after the voice request is parsed ([0190], wherein a user intent is determined after processing and parsing the user request); and 
obtaining original information as the supplemental information, the original information being information outputted before the voice request is received ([0062], wherein original information is obtained and stored in the device memory as user data).
As per claims 10, Napolitano teaches wherein obtaining the original information as the supplemental information includes: in response to the original information being a first type, using the original information as the supplemental information, the first type being one of information without content, information from a predetermined application or a predetermined content source, and information having a number of playbacks that exceeds a threshold ([0033], [0074], wherein the original information being verbal, alerts, music, images, videos, animations, speech, sound, animation, text, icons, vibrations, haptic feedback, light, etc.).
As per claims 11, 13, 17-20, system claims 11, 13, 17-20 and method claims 1, 3, 7-10 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 11, 13, 17-20 are similarly rejected under the same rationale as applied above with respect to method claims 1, 3, 7-10. 

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 20170285915 A1) in view of Thirumale (US 20140277645), and in further view of Zu (US 20190147859 A1).
As per claims 4 and 14, Napolitano in view of Thirumale teaches all the limitations of claims 1 and 11, respectively. 
Napolitano teaches wherein obtaining the reply information for replying to the voice request and the supplemental information includes obtaining the reply information for replying to the voice request after the voice request is parsed ([0190], wherein a user intent is determined after processing and parsing the user request).
Napolitano does not specifically disclose obtaining a first audio that matches environment information as the supplemental information, the environment information being associated with the reply information.
However, Zu in the same field teaches obtaining the reply information for replying to the voice request after the voice request is parsed (see Zu [0042], which notes the terminal devices 101, 102 and 103 maybe various electronic devices having a voice receiving device (for example microphone) and a voice play device, including but not limited to, smart phones, tablet computers, e-book readers, laptop computers and desktop computers. The terminal devices 101, 102 and 103 may analyze the weather-related voice request sent by a user and send the result (for example a weather data set) after processing to the user); and 
obtaining a first audio that matches environment information as the supplemental information (see Zu [0067], which notes as an example, firstly, the electronic device may perform voice synthesis on the weather data in the weather data set to generate voice information containing background sounds. Wherein, the background sounds may include background music or sound effects related to the weather information. For example, when it is rainy, the background sounds may be a sound effect of the sound of rain, or music related to a rainy day. A specific setting mode of the background sounds is not limited herein).
(see Zu [0088], which notes that FIG. 3A to FIG. 3G do not show the background image in the screen image. Moreover, the position of the above key information in the background image is only schematic. In addition, the terminal may animately play the above screen images in a certain sequence. In this way, while the broadcasting ways of the weather information and/or the diversification of broadcasting contents are enriched, it can be more appropriate to needs of the user, so that the user experience can be improved).
The combination of Napolitano and Thirumale with Zu includes predictable results, such as the generation and display of a multimedia presentation of current weather conditions.
As per claims 5 and 15, the combination of Napolitano and Thirumale with Zu teaches all the limitations of claims 4 and 14, respectively. 
Napolitano does not specifically teach wherein obtaining the reply information for replying to the voice request and the first audio includes obtaining the environment information for replying to the voice request as the reply information after the voice request is parsed; and obtaining the first audio that matches the environment information as the supplemental information.
However, Zu in the same field of endeavor does teach wherein obtaining the reply information for replying to the voice request and the first audio includes: obtaining the environment information for replying to the voice request as the reply information after the voice  (see Zu [0090], which notes as shown in FIG. 4, the apparatus 400 for processing information of the present embodiment may include: a receiving unit 401, configured for receiving a weather-related voice request sent by a user; an identifying unit 402, configured for identifying the voice request, and obtaining weather information corresponding to the voice request; a first generating unit 403, configured for extracting key information based on the weather information to generate a weather data set; and a feedback unit 404, configured for feeding weather data in the weather data set back to the user); and 
obtaining the first audio that matches the environment information as the supplemental information (see Zu [0096], which notes, optionally, the feedback unit 400 may be further configured for: performing voice synthesis on the weather data in the weather data set to generate a voice message containing background sounds, wherein the background sounds include background music or sound effects related to the weather information; and broadcasting the voice message according to preset requirements, wherein the preset requirements include at least one of a language, a speech speed, a speech tone and a sound type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the server-based digital assistant-generated image content formatting of the systems and methods as taught by Napolitano with the weather-related sequentially animated screen images of Zu in order to align the presentation with the needs of the user so the that user experience can be improved (see Zu [0088], which notes that FIG. 3A to FIG. 3G do not show the background image in the screen image. Moreover, the position of the above key information in the background image is only schematic. In addition, the terminal may animately play the above screen images in a certain sequence. In this way, while the broadcasting ways of the weather information and/or the diversification of broadcasting contents are enriched, it can be more appropriate to needs of the user, so that the user experience can be improved).
The combination of Napolitano and Thirumale with Zu includes predictable results, such as the generation and display of a multimedia presentation of current weather conditions.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano in view of Thirumale and Zu and in further view of Kim (US 20190287525 A1).
As per claims 6, 16, Napolitano teaches wherein the voice information is obtained from an acquisition apparatus ( [0038], [0100]).  Further, Zu teaches wherein the voice information is obtained from an acquisition apparatus; (see Zu [0048], which notes the electronic device (for example, the terminals 101, 102 and 103 shown in FIG. 1) on which the method for processing information runs can receive the weather-related voice request sent by a user through a variety of commonly used methods. For example, the weather-related voice request sent by the user is received through a voice input method installed on the electronic device. For another example, during a human-computer interaction dialogue with the electronic device, the weather-related voice request sent by the user is received through a voice receiving device (such as a microphone) mounted on the electronic device. Wherein, the voice request may include (but not limited to) character strings formed by characters including numbers, letters, Chinese characters etc.).  
Napolitano in view of Thirumale and Zu does not specifically teach the environment information is an environment where the acquisition apparatus is located.
Kim in the same field of endeavor teaches the environment information is an environment where the acquisition apparatus is located (see Kim [0175], which notes with reference to FIG. 10A, at step {circle around (1)}, the user terminal 100 may receive a command of a user to request music playback. For example, the user terminal 100 may receive a voice of the user to request music playback using the input module 110 of FIG. 1. At this time, the user terminal 100 may also receive an environmental sound (e.g., noise, a surrounding sound) occurring from the place where the user is located along with the voice of the user. That is, the user terminal 100 may receive audio data including the voice and the environmental sound; and see Kim [0185], which notes the NLU [natural language understanding] module 220 of the intelligent server 200 may determine (or analyze or confirm) the pattern of an environmental sound signal. For example, the NLU module 220 may confirm that it is raining in the area where a user is located by analyzing the pattern of an environmental sound signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the systems and methods as taught by Zu with the acquisition apparatus of Kim in order to increase the accuracy that it is raining in the area in which a user is located (see Kim [0186], which notes the NLU module 220 may use information of the user terminal 100 received from the intelligent agent 145 of FIG. 2 of the user terminal 100. For example, the NLU module 220 can increase accuracy regarding that it is raining in the area where a user is located using location information and weather information received from the user terminal 100). The combination of Napolitano, Thirumale, and Zu with Kim includes predictable results, such as a determination of current weather conditions in the location of a user.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELALI SERROU/Primary Examiner, Art Unit 2659